SHELBY, Circuit Judge.
This is an appeal taken under section 7 -of the act establishing the Circuit Courts of Appeals, as amended June 6, 1900, c. 803, 31 Stat. 660 [U. S. Comp. St. 1901, p. 551]. The bill was filed in the Circuit Court by Charles C. Buck, the appellee, against J. H. Massie and others, the appellants. It is an elaborate and carefully prepared pleading, consisting of nine closely printed pages, *31describing certain business transactions between the complainant and the defendants, and asserting complainant’s rights growing out of such transactions. The bill concludes with a prayer that two notes of Charles Couque for $10,000 and $5,000, respectively, and a sale made by the sheriff of the parish of Plaquemines to the defendant J. H. Massie, and the sheriff’s deed to J. PI. Massie of certain lands described in the bill, be annulled and canceled; and, after stating other prayers for relief, there is a prayer “that a writ of injunction issue herein, enjoining and restraining the said Jessie H. Massie from selling, incumbering, or in any way or manner disposing of said lands adjudicated to him by said sheriff of Plaquemines parish, Louisiana, as aforesaid, and described in said deed from said sheriff to him, and from attempting to take possession of the same, and from doing, or causing to be done, any other thing which from the filing of this bill may, during the pending hereof, hinder or delay your orator from obtaining adequate relief in the premises, and that upon the hearing herein said preliminary injunction may be made perpetual.” The injunction was granted as prayed for.
We learn from the opinion of the trial' judge, which is copied in the record, that the main, if not the only, objection made to the issuing of the writ of injunction was that section 720 of the Revised Statutes [U. S. Comp. St. 1901, p. 581] forbids the court from issuing the writ. That section provides that “the writ of injunction shall not be granted by any court of the United States to stay proceedings in any court of the state, except in cases where such injunction may be authorized by any law relating to proceedings in bankruptcy.” «
A federal court, in a proper case, has jurisdiction to cancel titles made by authority of a decree of a state court, and this statute (section 720) does not deprive a federal court of jurisdiction to enjoin proceedings in a state court when such injunctive remedy is ancillary to granting relief in a case of which the federal court has jurisdiction. Terre Haute & I. R. Co. v. Peoria P. U. R. Co. (C. C.) 82 Fed. 943; Marshall v. Holmes, 141 U. S. 589, 12 Sup. Ct. 62, 35 L. Ed. 870; Dietzsch v. Huidekoper, 103 U. S. 494, 26 L. Ed. 354.
The bill is the only pleading in the case. No demurrer, plea, or answer has yet been filed. The case has been argued here elaborately, both orally and in the briefs filed, the argument being addressed to. the merits of the case. The question arises at once: To what extent ought this court go into an examination of the merits of a case on an appeal from an interlocutory order granting a temporary injunction? Unless there is some strong reason for it, we ought not to decide the merits of the case before they have been decided by the lower court. The granting or withholding of a preliminary injunction is in the sound judicial discretion of the Circuit Court. We ought not to interfere with the exercise of that discretion, unless it clearly appears that the court has erred under the established legal principles which should have guided it. Clearly, the propriety of its action should be considered from the standpoint of the Circuit Court. When a bill is presented asserting claims that raise grave questions of law, and which the court must decide before rendering a final decree, it is within the sound judicial discretion of the court to preserve the existing status until the case is *32finally decided, whenever that course is necessary to fully protect the plaintiff. Especially is this true in cases where the defendant .can be fully protected against any loss by reason of the injunction by requiring a proper bond of the plaintiff. City of Newton v. Levis, 79 Fed. 716, 25 C. C. A. 161. On an appeal from an order like this, the only question is whether or not the injunction has been improvidently granted. The order of the court will not be disturbed on appeal unless it is violative of the rules of equity that have been established for the guidance of its discretion. Kerr v. City of New Orleans (C. C. A.) 126 Fed. 920, and cases there cited.
It does not appear to us that the order granting the preliminary injunction was improvidently made. The judgment of the Circuit Court is affirmed.